Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s communications filed 16 June 2021. Claims 1, 8, 12, 13, 15, 19, and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 are presently pending and under consideration.

Response to Arguments
112 Rejection
Applicant’s arguments, see remarks page 6, filed 16 June 2021, with respect to the rejection of claims 9, 12-13, 16, and 19-20 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 9, 12-13, 16, and 19-20 35 USC 112(a) has been withdrawn. 
103 Rejection 
Applicant’s arguments, see remarks pages 7-14, filed 16 June 2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Halahrivi, teaches a storage controller for handling a sequence of read commands including read sizing for interleaving purposes and which can results in the completion of later received read commands than earlier received read commands, (2) Niu, teaches the use of read IDs for commands and an asynchronous communication protocol supporting read commands,(3) Oh teaches a memory device configured to execute a plurality of commands in an execution sequence that differs from receipt and in accordance with priority information, and Helmick teaches the use of a read ready signal for indicating read data is ready to be sent to host. 
However, they do not anticipate nor render obvious the combination of receiving a read command that includes variable expected data size and priority information that is sent asynchronously, execute the read command including sending a data ready signal indicating the priority data is ready and sending the data along with a read ID number after receiving a send command from the host, as in independent claim 1.
The prior art also do not anticipate nor render obvious the combination of receiving a read command that includes variable expected data size and ordering information for a plurality of data portions that is sent asynchronously, execute the read command including sending a data ready signal indicating the a first portion of data is ready according to the ordering information and sending the data portion to the host, as in independent claim 8.
The prior art also do not anticipate nor render obvious the combination of sending a read ready command responsive to a read command where the read ready command notifies that a first portion of data for the read command is ready based on its high priority, the read command including a variable expected data size and priority information for a plurality of data portions that is sent asynchronously, and sending the first data portion after receiving a send response from the host, as in independent claim 15.

Claims 2-7, 9-14, and 16-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137